Title: From James Madison to James Maury, 23 May 1822
From: Madison, James
To: Maury, James


                
                    Dr. Sir
                    Montpr. May 23. 1822
                
                I have successively rcd. all the letters, I believe, with wch. I have been favd. by your Firm.
                My last crop of Tobo. was not a very good [one]. The Grasshoppers compleatly destroyed the first planting, and in a very great degree the second also: so that the Tobo. was small, and was necessarily cut, from the approach of Frost before it got to be fully ripe. Another consequence was, as usually happens to Tobo got late into the House, that it did not cure of a good colour. I sent it however to Richd. with an intention to ship it, if a tolerable Market could not be had there. Beyond my expectation, it sold pretty well, averaging $8½. 2 of the Hhds selling for $11.60 per hundred, and 1 for $11. The Mountain quality, notwithstandg. its defects, seemed to gain the particular attention of Purchasers.
                The sale of the preceding crop at Liverpool has indeed discouraged me from shipments. The tobacco of that year was greatly superior to what I sold in Richd. in size, in substance, and in colour, and yet it did not nett me $7 per hundred, which I was offered for it in Fredg. The rate of exchange only saved me from positive loss by not selling it there. Your son suggested that I should, enlarge the leaf of my Tobo. by planting the Big Frederick: but that is the very sort I have planted ever since I resumed the culture of Tobo. I can not help suspecting, that some prejudice sticks to the Rapk. Tobo. even when immediately shipped from James River.
                It is too early in the season to speak of the planting prospects for the current year. Those of the Farmer in Virga & Maryd. are very unfavorable. The Winter was severe & with little snow & the Hessian fly has been very busy in our fields. I am not informed of the prospects in the ⟨W⟩heat States North of Maryd. With a continuance of my friend[ly] respects & good wishes to yourself & your Son
                
                    J.M.
                
            